[Cite as State v. Roebuck, 2014-Ohio-1708.]

                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                :        APPEAL NO. C-130350
                                                       TRIAL NO. B-1206599
        Plaintiff-Appellee,                   :
                                                            O P I N I O N.
  vs.                                         :

DAVION ROEBUCK,                               :

     Defendant-Appellant.                     :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Sentences Vacated in Part, and
                           Cause Remanded

Date of Judgment Entry on Appeal: April 23, 2014



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Robert R. Hastings, Jr., for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                      O HIO F IRST D ISTRICT C OURT OF A PPEALS



D INKELACKER , Presiding Judge.

         {¶1}    Defendant-appellant Davion Roebuck pleaded guilty to three counts

of aggravated robbery with gun specifications and one count of having a weapon

while under a disability.       He was sentenced to four years in prison on each

aggravated-robbery count and to three years in prison for the disability charge. The

gun specifications added an additional three-year term to each aggravated-robbery

count.    The trial court ordered Roebuck to serve the aggravated-robbery terms

consecutively to one another, and the disability term concurrent to the first

aggravated-robbery count. In addition, the trial court ordered him to serve his

prison term in this case consecutively to the prison term he received in another case.

         {¶2}     In one assignment of error, Roebuck claims that the trial court erred

when it ordered him to serve consecutive prison terms without make the statutory

findings to support that determination. The state concedes error on this point, and

we agree.

         {¶3}    R.C. 2929.14(C)(4) requires that a trial court engage in a three-step

analysis in order to impose consecutive sentences.          State v. Alexander, 1st Dist.

Hamilton Nos. C-110828 and C-110829, 2012-Ohio-3349, ¶ 15.

         First, the trial court must “find” that consecutive sentencing is necessary

         to protect the public from future crime or to punish the offender. Next,

         the trial court must “find” that consecutive sentences are not

         disproportionate to the seriousness of the offender's conduct and to the

         danger the offender poses to the public. Finally, the trial court must

         “find” that at least one of the following applies: (1) the offender

         committed one or more of the multiple offenses while awaiting trial or

         sentencing, while under a sanction imposed pursuant to R.C. 2929.16,
                                             2
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS



       R.C. 2929.17, or R.C. 2929.18, or while under postrelease control for a

       prior offense; (2) at least two of the multiple offenses were committed as

       part of one or more courses of conduct, and the harm caused by two or

       more of the offenses was so great or unusual that no single prison term

       for any of the offenses committed as part of any of the courses of conduct

       adequately reflects the seriousness of the offender's conduct; or (3) the

       offender's history of criminal conduct demonstrates that consecutive

       sentences are necessary to protect the public from future crime by the

       offender.

Id. The court is not required to use “talismanic words” to comply with the statutory-

findings requirement; the court satisfies the requirements when the record reflects that

the court engaged in the required analysis and has considered the appropriate statutory

criteria. When a trial court fails to make the required findings, the sentence imposed is

contrary to law and must be vacated. Id. at ¶ 16; State v. Green, 1st Dist. Hamilton Nos.

C-120269 and C-120270, 2013-Ohio-1508, ¶ 6.

       {¶4}     In this case, the trial court ordered that Roebuck serve consecutive

prison terms without making the necessary findings to support that order. Therefore,

we vacate the parts of the trial court’s judgment that ordered the sentences to be served

consecutively, and we remand this cause to the trial court for a hearing to consider

whether consecutive sentences are appropriate under the factors outlined in R.C.

2929.14(C)(4). The trial court’s judgment is affirmed in all other aspects.

          Judgment affirmed in part, sentences vacated in part, and cause remanded.

FISCHER, and DEWINE, JJ., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.
                                            3